Title: To George Washington from Rochambeau, 19 January 1784
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George

 

Dear Sir,
Paris 19th January 1784th

I have received the letter which your Excellency honoured me with, dated the 29th of last October Which Major L’Enfant delivered me.I can not better answer to the honourable invitation that you are willing to make me as well as to the general officers and colonels of the french army auxiliary in America, than by Sending you.
1e. The answer of the marshal De Segur minister of war giving the Leave of our Sovereign to Join to this respectable association.
2e. The list of the generals, Brigadiers, and colonels whom I have admitted following laterally the powers with which I was invested by the general Society.
3e. a List of Several Petitionors who entreated me to lay their Claim before your Excellency, which Seems to me in the more or less favourable case, according to my observations joined to their Several articles, and for whom I ask a more explicit explanation to the general Society.
4e. A List of the Sums willingly and unanimously Subscribed to concur to the benevolent views of this Establishment, and given to the disposal of the general Society.
It is now my Duty to assure your Excellency in my name and in the name of all the Cincinnati of the army under my command that this Institution may perpetuate, but will certainly add nothing to the Warmth of the tender Sentiments of fraternity and friendship that we entertain for our Brothers of your Army, and for the celebrated Chief whom we will respect and Love till our last. it is in this profession of Sentiments that I have the honour to be for all my Life of your Excellency The most humble and obedient Servant

le cte de Rochambeau

